Case 2:20-cv-01629-DJH Document 1-1 Filed 08/19/20 Page 1 of 13




                      EXHIBIT A
                Case 2:20-cv-01629-DJH Document 1-1 Filed 08/19/20 Page 2 of 13
                                                                                         Clerk of the Superior Court
                                                                                         *** Electronically Filed ***
                                                                                              M. King, Deputy
                                                                                           6/8/2020 10:24:00 AM
                                                                                             Filing ID 11714795




            1   Shannon L. Clark (19708)
                slc@gknet.com
            2   Kat erine B. Krukowski (034824)
                kate.krukowski@gknet.com
            3   Gallagher & Kennedy, P.A.
                2575 East Camelback Road
            4   Phoenix, Arizona 85016-9225
                602-530-8000
            5   602-530-8500 - fax
                Attorneys for Plaintiffs
            6

            7                  IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
            8                           li~~~~i~M~~:_I E91101111~M 11~~C~ _ u_ ~_ ~ _ ~ZI77]

            9    RICARDO GUEVARA and CATHIE
                 GUEVARA, a married couple,                          No. CV2020-005998
Q 0        10
a N N
  0oC~
                                         Plaintiffs,                 AMENDED COMPLAINT
' ~`° 0    11                                                        (Tort, Non Motor Vehicle)
C ad ~ m         V.
YEcr~i                                                               (Jury Trial Demanded)
           12
LW               HOME DEPOT, U.S.A., INC., a foreign
~~~ X~
    o
           13    corporation; JOHN DOES I-X; GAF
~~
~ N a            CORPORATION, a foreign corporation;
           14    GAF MATERIALS, LLC, a foreign limited
                 liability company; LL BUILDING
           15    PRODUCTS, INC., a foreign corporation;
                 JANE DOES I-X, ABC BUSINESS
           16    ENTITIES I-X; BLACK AND WHITE
                 TRUSTS I-X,
           17
                                         Defendants.
           18
           19
           20            Plaintiffs, for their claims against the Defendants, alleges as follows:

           21                             PARTIES, JURISDICTION AND VENUE

           22            1.       At all relevant times, Plaintiffs Ricardo Guevara and Cathie Guevara were a

           23   married couple and residents of Maricopa County, Arizona.

           24            2.       Home Depot, U.S.A., Inc. is, and at all relevant times was, a foreign
           25   corporation authorized to and doing business in the State of Arizona.

           26


                7996665v1/29086-0001
     Case 2:20-cv-01629-DJH Document 1-1 Filed 08/19/20 Page 3 of 13




               3.      GAF Corporation is, and at all relevant times was, a foreign corporation
     authorized to and doing business in the State of Arizona.
               4.      GAF Materials, LLC is, and at all relevant times was, a foreign corporation
     authorized to and doing business in the State of Arizona.
               5.      LL Building Products, Inc. is, and at all relevant times was, a foreign
     corporation authorized to and doing business in the State of Arizona.
               6.      John Does I-X, Jane Does I-X, and ABC Business Entities I-X are persons
 8   and entities who may be at fault for Plaintiffs' injuries but whose true names are not
 9   known to Plaintiffs at this time. Once the true identities of such fictitiously-named
10   Defendants is learned, Plaintiffs will amend their Complaint.
11             7.      Home Depot, U.S.A., Inc. ("Home Depot"), GAF Corporation, GAF
12   Materials, LLC, LL Building Products, Inc., and the fictitiously named Defendants are
13   collectively referred to as "Defendants."
14             8.      Plaintiffs have claims against Defendants in an amount exceeding the
15   jurisdictional minimum of this Court.
16             9.      Venue is proper in Maricopa County, Arizona.
17             10. Defendants caused events to occur in Maricopa County out of which this
18   action arises pursuant to A.R.S. § 12-401.
19                                            BACKGROUND
20             11.     Plaintiffs incorporate by reference all previous allegations as if set forth
21   herein.
22             12. Home Depot was, at the time the incident complained of herein took place,
23   the lessee of the premises located at 15499 N. Hayden Road, Scottsdale, AZ 85260, where
24   they operated Home Depot.
25
26
                                                       2
     7996665v1/29086-0001
     Case 2:20-cv-01629-DJH Document 1-1 Filed 08/19/20 Page 4 of 13




 1           13.       On June 14, 2018, Plaintiffs Ricardo Guevara ("Rick") and Cathie Guevara
2    were guests of Defendant Home Depot located at 15499 N. HaydenRoad, Scottsdale,
3 Arizona.
 4            14.      Rick and his wife were shopping for various items at their leisure. Rick was
 5   looking for sheet-metal piping while Cathie was shopping in the garden section.
 6            15.      Rick found the sheet-metal piping, and as he went to take one piece off the
 7   shelf, another pipe fell off the shelf and crashed onto the top of his left foot.
 8            16.      The pipe lacerated the top of Rick's foot, cutting through tendon and the
 9   tissue beneath and to the bone. Rick was in great pain and was bleeding profusely.
10            17.      As a result of the incident at Home Depot, Plaintiffs sustained grievous
11   bodily injuries, some of which are permanent, and all of which have and will continue in
12   the future to require Plaintiffs to incur medical expenses.
13                                                COUNT I

14                                                Negligence
15            18.      Plaintiffs incorporate by reference all previous allegations as if set forth
16 herein.
17            19. Defendants had a duty to provide safe premises for Home Depot's guests,
18   including Plaintiffs.
19            20. Plaintiffs were invitees on Home Depot's property, and Defendants had a
20   duty to make their premises reasonably safe for use by Plaintiffs.
21            21. Defendants also had a duty to eliminate or warn about dangerous conditions
22   on their property.
23            22. Defendants had actual and/or constructive knowledge of the unreasonably
24   dangerous condition presented by the precariously placed sharp, sheet-metal pipes which
25   were not adequately secured on their property and had a duty to correct, instruct, and warn
26   about this unreasonably dangerous condition.
                                                       3
     7996665v1/29086-0001
     Case 2:20-cv-01629-DJH Document 1-1 Filed 08/19/20 Page 5 of 13




 1            23.      Some or all of Defendants' duties to Plaintiffs were non-delegable.
2             24. Delegation of the aforementioned duties to other Defendants does not
3    relieve Home Depot of its affirmative duties to Plaintiffs.
 4            25. Defendants breached all of the aforementioned duties by, among other
 5   things, creating, failing to prevent, and failing to warn about the dangerous condition
 6   presented manner in which the piping was displayed, failing to take precautions to make
 7   sure that the pipes were separated and allowing piping to fall and injure customers during
 8   foreseeable circumstances.
 9            26.      As a direct and proximate result of Defendants' breach of these duties,
10   Plaintiffs suffered personal injuries, have incurred medical expenses and will in the future
11   continue to incur medical expenses, suffering, and other general and special damages in
12   sums according to proof.
13                                              COUNT II
14                                          Loss of Consortium
15            27.      Plaintiffs hereby incorporate by reference all preceding paragraphs.
16            28.      Plaintiff Cathie Guevara is the spouse of Plaintiff Ricardo Guevara, and as a
17   direct and proximate result of Defendants' conduct as described in this Complaint,
18   Plaintiff Cathie Guevara has necessarily paid and has become liable to pay for medical
19   aid, treatment, attendance, and medications, and will necessarily incur further expenses of
20   a similar nature in the future.
21            29.      As a direct and proximate result of Defendants' conduct as described in this
22   complaint, Plaintiffs suffered and in the future will suffer the loss of spousal affection,
23   companionship, services, society, and other damages.
24            30.      As a direct and proximate result of Defendants' negligence, Plaintiffs have
25   suffered a loss of consortium of and with each other.
26
                                                      4
     7996665v1/29086-0001
     Case 2:20-cv-01629-DJH Document 1-1 Filed 08/19/20 Page 6 of 13




 1                                   RULE 26.2 TIER ALLEGATION
 2            31.      Due to the conduct of Defendants and the losses experienced by Plaintiffs,
 3   Plaintiffs are entitled to damages at a Tier 3 level within the criteri&of Rule 26.2(b)(2).
 4                                     DEMAND FOR JURY TRIAL
 5            32.      Plaintiffs hereby demand a trial by jury in this matter.
 6                                                PRAYER
 7            33. WIMREFORE, Plaintiffs request judgment to be entered against the
 8   Defendants as follows:
 9            a.       For special damages in an amount to be proven at trial;
10            b.       For general damages in an amount to be proven at trial;
11            C.       For costs of suit;
12            d.       For pre- and post judgment interest as allowed by law; and
13            e.       For such other relief as the Court deems just and proper.
14
              RESPECTFULLY SUBMITTED this 5th day of June, 2020.
15
16                                                     GALLAGHER & KENNEDY, P.A.

17
                                                       By/s/Katherine B. Krukowski
18                                                        Shannon L. Clark
                                                          Katherine B. Krukowski
19                                                        2575 East Camelback Road
                                                          Phoenix, Arizona 85016
20                                                        Attorneys for Plaintiffs

21
22
23
24
25
26
                                                       5
     7996665v1/29086-0001
            Case 2:20-cv-01629-DJH Document 1-1 Filed 08/19/20 Page 7 of 13

4.




                                                                                MAY 2 0 ?0?0
            Shannon L. Clark (19708)                                             1,i1KlS CF TNE SUPRpR CCJitR?
            slc@gknet.com
      2     Katherine B. Krukowski (034824)
            kate.krukowski@gknet.com
      3     Gallagher & Kennedy, P.A.
            2575 East Camelback Road
      4     Phoenix, Arizona 85016-9225
            602-530-8000
      5     602-530-8500 - fax
            Attorneys for Plaintiffs
      6

      7                 IN THE SUPERIOR COURT OF .THE STATE OF ARIZONA
      8                          IN AND FOR THE COUNTY OF 19'IARICOPA
      9      RICARDO GUEVARA and CATHIE
             GUEVARA, a married couple,                       No.       CV 2 0 2 ,o "' 0 0 5 9 9 8
     10
                                  Plaintiffs,                 COIVIPLAINT
     11                                                       (Tort, Non Motor Vehicle)
             V.
     12                                                       (Jury Tr.ial Demanded)
             HONIE DEPOT, U.S.A., INC., a foreign
     13      corporation; JOHN DOES I-X; JANE DOES
             I-X, ABC BUSINESS ENTITIES I-X;
     14      BLACK AND WHITE TRUSTS I-X,
     15                           Defendants.
     16
     17
                   Plaintiffs, for their claims against the Defendants, alleges as follows:
     18
                                   PARTIES, JURISDICTION AND VENUE
     19
                   1.     At all relevant times, Plaintiffs Ricardo Guevara and Cathie Guevara were a
     20
            married couple and residents of Maricopa County, Arizona.
     21
                   2.     Home Depot, U.S.A., Inc. is, and at all reievant times was, a foreign
     22
            corporation authorized to and doing business in the State of Arizona.
     23
                   3.     John Does I-X, Jane Does I-X and ABC Business Entities I-X are persons
     24 I
            and entities who may be at fault for Plaintiffs' injuries but whose true nanies are not
     25
            known to Plaintiffs at this time. Once the true identities of such fictitiously-named
     26
            Defendants is learned, Plaintiffs will amend their Complaint.
           Case 2:20-cv-01629-DJH Document 1-1 Filed 08/19/20 Page 8 of 13

L4




      1           4.     Home Depot, U.S.A., Inc. ("Home Depot") and the fictitiously named
      2   Defendants are coliectively referred to as "Defendants."
      3           5.     Plaintiffs have claims against Defendants in an amount exceeding the
      4   jurisdictional minimum of this Court.
      5           6.     Venue is proper in Maricopa County, Arizona.
      6           7.     Defendants caused events to occur in Maricopa County out of which this
      7   action arises pursuant to A.R.S. § 12-401.
      8                                          BACKGR®UND
      9          8.      Plaintiffs incorporate by reference all previous allegations as if set forth
     10 herein.
     11          9.      Defendant was, at the time the incident complained of herein took place, the
     12   lessee of the premises located at 15499 N. Hayden Road, Scottsdale,'AZ 85260, where
     13   they operated Home Depot.
     14          10.     On June 14, 2018, Plaintiffs Ricardo Guevara ("Rick") and Cathie Guevara
     15   were guests of Defendant Home Depot located at 15499 N. Hayden Road, Scottsdale,
     16 Arizona.
     17          11.     Rick and his wife were shopping for various items at their leisure. Rick was
     18   looking for sheet-metal piping while Cathie was shopping in the garden section.
     19          12. Rick found the sheet-metal piping, and as he went to take one piece off the
     20   shelf, .another pipe fell off the shelf and crashed onto the top of his left foot.
     21          13.     The pipe lacerated the top of Rick's foot, cutting through tendon and the
     22   tissue beneath and to the bone. Rick was in great pain and was bleeding profusely.
     23          14.    As a result of the incident at Home Depot, Plaintiffs sustained grievous
     24   bodily injuries, some of which are permanent, and all of which have and will continue in
     25   the future to require Plaintiffs to incur medical expenses.
     26

                                                                                                        ,

                                                          ~
      Case 2:20-cv-01629-DJH Document 1-1 Filed 08/19/20 Page 9 of 13




 1                                               COUNTI
 2                                              Nealiaence
 3             15.   Plaintiffs incorporate by reference all previous allegatioris as if set forth
 4 I herein.
 5          16.      Defendant has a duty to provide safe premises for its guests, including
 6 Plaintiffs.
 7          17.      Plaintiffs were invitees on Defendant's property, and Defendant has a duty
 8   to make their premises reasonably safe for use by Plaintiffs.
 9          18. Defendant also has a duty to eliminate or warn about dangerous conditions
10   on their property.
11          19.      Defendant has actual and/or constructive knowledge of the unreasonably
12   dangerous condition presented by the precariously placed sharp, sheet-metal pipes which
13   were not adequately secured on their property and had a duty to correct, instruct, and warn
14   about this unreasonably dangerous condition.
15          20.      Some or all of Defendant's duties to Plaintiffs were non-delegable.
16          21. Delegation of the aforementioned duties to other Defendants does not
17   relieve Defendant of its affirmative duties to Plaintiffs.
18          22. Defendant breached all of the aforementioned duties by, among other things,
19   creating, failing to prevent, and failing to warn about the dangerous condition presented
20   manner in which the piping was displayed, failing to take precautions to make sure that
oi■ the pipes were separated and allowing piping to fall and injure customers during
22   foreseeable circumstances.
23          23.      As a direct and proximate result of Defendant's breach of these duties,
24   Plaintiffs suffered personal injuries, have incurred medical expenses and will in the future
25   continue to incur medical expenses, suffering, and other general and special dainages in
26   sums according to proof.

                                                     3
         Case 2:20-cv-01629-DJH Document 1-1 Filed 08/19/20 Page 10 of 13

,




     1                                            COUNT II
     2                                        Loss of Consortium
     3          24. Plaintiffs hereby incorporate by reference all preceding paragraphs.
     4          25. Plaintiff Cathie Guevara is the spouse of Plaintiff Ricardo Guevara, and as a
     5   direct and proximate result of Defendant's conduct as described in this Complaint,
     6   Plaintiff Cathie Guevara has necessarily paid and has become liable to pay for medical
     7   aid, treatment, attendance, and medications, and will necessarily incur further expenses of
     8   a similar nature in the future.
     9          26.    As a direct and proximate result of Defendant's conduct as described in this
    10   complaint, Plaintiffs suffered and in the future will suffer the loss of spousal affection,
    11   companionship, services, society, and other damages.
    12          27.    As a direct and proximate result of Defendants' negligence, Plaintiffs have
    13   suffered a loss of consortium of and with each other.
    14                               RIJLE 26.2 TIER ALLEGTION
    15          28.    Due to the conduct of Defendants and the losses experienced by Plaintiffs,
    16   Plaintiffs are entitled to damages at a Tier 21eve1 within the criteria of Rule 26.2(b)(2).
    17                                 DEIVIAND EOR .TiJRY TRIAL
    18          29.    Plaintiffs hereby demand a trial by jury in this matter.
    19                                             PRAYER
    20          30. WHEREFORE, Plaintiffs request judgment to be entered against the
    21   Defendant as follows:
    22          a.     For special damages in an amount to be proven at trial;
    23          b.     For general damages in an amount to be proven at trial;
    24          C.     For costs of suit;
    25          d.     For pre- and post judginent interest as allowed by law; and
    26          e.     For such other relief as the Cou.rt deems just and proper.

                                                       4
     Case 2:20-cv-01629-DJH Document 1-1 Filed 08/19/20 Page 11 of 13




 1        RESPECTFULLY SUBMITTED this 20th day of May, 2020.
 2
                                         GALLAGHER & KENNEDY, P.A.
 3

 4
                                         By/s/Katherine B. Krukowski
                                            Shannon L. Clark
 5
                                            Katherine B. Krukowski
                                            2575 East Camelback Road
 6                                          Phoenix, Arizona 85016
                                            Attorneys for Plaintiffs
 7

 8

 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                         G
      Case 2:20-cv-01629-DJH Document 1-1 Filed 08/19/20 Page 12 of 13




     Shannon L. Clark (Bar No. 019708)
     slc@gknet.com
2    Kat erine B. Krukowski (Bar No. 034824)
     kate.krukowski@gknet.com
 3   GALLAGHER & KENNEDY, P.A.
     2575 East Camelback Road
11   Phoenix, Arizona 85016-9225
     Telephone: (602) 530-8000
     Facsimile: (602) 530-8500
     Attorneys for Plaintiffs
 6

 7                    SUPERIOR COURT OF THE STATE OF ARIZONA

 8                                   COUNTY OF MARICOPA
                                                                                             qR$
 9   RICARDO GUEVARA and CATHIE                         No. C ✓ ~-~ 2m ~-, ro 0 S"
     GUEVARA, a married couple,
                                                        SUMMONS
                          Plaintiffs,
     V.                                                  if you v,roufcl iike fegal aclvicp frorn a 9awyor,
                                                             coltact the i_awyf-r RiArral Service at
     HOME DEPOT, U.S.A., INC., a foreign                                   602-25 ; -44 34
     corporation; JOHN DOES I-X; GAF
     CORPORATION, a foreign corporation;                                          a r'
     GAF MATERIALS, LLC, a foreign limited                         www.rnaricopalawyers.org
     liability company; LL BUILDING                                     Sponsored by the
15   PRODUCTS, INC., a foreign corporation;                    Maricopa County Bar Associatiori
     JANE DOES I-X, ABC BUSINESS
16   ENTITIES I-X; BLACK AND WHITE
     TRUSTS I-X,
17                       Defendants.
18
19 I THE STATE OF ARIZONA TO:                    Home Depot U.S.A., Inc.
                                                 C/o Corporation Service Company
20                                               8825 N. 23rd Avenue, Suite 100
                                                 Phoenix, Arizona 85021
21
             YOU ARE HEREBY SUIVIMONED and required to appear and defend, within the
22   time applicable, in this action in this Court. If served within Arizona, you shall appear and
     defend within 20 days after the service of the Summons and Complaint upon you, exclusive
23   of the day of service. If served out of the State of Arizona -- whether by direct service, by
          tered or certified mail, or by publication -- you shall appear and defend within 30 days
24   2  er the service of the Summons and Complaint upon you is comp lete, exclusive of the day
     of service. Where process is served upon the Arizona Director of Insurance as an insurer's
25   attorney to receive service of legal process against it in this state, the insurer shall not be
     required to appear, answer or plead until expiration of 40 days after date of such service
26   upon the Director. Service by registered or certified mail without the State of Arizona is
     F~~Nl~i%os369ooqps after the date of filing the receipt and affidavit of service with the Court.
44%         Case 2:20-cv-01629-DJH Document 1-1 Filed 08/19/20 Page 13 of 13




           Service by publication is coinplete 30 days after the date of first publication. Direct service
           is complete when made. Service upon the Arizona Motor Veh'icle Superintendent is
      2    complete 30 days after filing the Affidavit of Compliance and return receipt or Officer's
           Return. Rule 4, Ariz. R. Civ. Proc., A.R.S. §§ 20-222, 28-502, 28-503.
                  REQUESTS FOR REASONABLE accommodation for persons with disabilities
       4   must be made to the division assigned to the case by the party needing accommodation or
           his/her counsel at least three (3) judicial days in advance of a scheduled proceeding.
       5   Requests for an interpreter for persons with limited English proficiency must be inade to
           the division assigned to the case by the party needing the interpre'ter and/or translator or
       6   his/her counsel at least ten (10) judicial days in advance of a scheduled court proceeding.
       7          YOU ARE HEREBY NOTIFIED that in case of your failure to appear and defend
           within the time applicable, judgment by default may be rendered against you for the relief
           demanded in the Complaint.
       9         YOU ARE CAUTIONED that in order to appear and defend, you must file an
           Answer or proper response in writing with the Clerk of this Court, accompanied by the
      10   necessary filing fee, within the time required, and you are required to serve a copy of any
           Answer or response upon the plaintiff's attorney. Rules 5 and 10(d), Ariz. R. Civ. Proc.,
      11   A.R.S. § 12-311.
      12            SIGNED AND SEALED this date:
      13                                              CLERK OF THOG~. O$
                                                                      COURT
      14
                                                      By:                        JUL 17 2020
      15                                                     De              se ~LERK OF THE SUPEWOR COURT
                                                                   co`I LT              H. JOHNSON
                                                                    sEA
      16                                                                     "         DEPUTV CLERK
                                                                  *`~ro~   ~'"

      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
           8125556v1/29086-0001

                                                         2
